



Certain information in this document identified by brackets has been omitted
because it is both not material and would be competitively harmful if publicly
disclosed.
Exhibit 10.25


 googlea01.jpg [googlea01.jpg]
Amendment 3


This Amendment 3 (The “Amendment”), dated as of the Amendment Effective Date (as
defined below), amends the Google Maps For Work Agreement (“Agreement”) entered
into between Google LLC. (“Google”) and Uber Technologies Inc. (“Customer”) on
October 29, 2015, and as amended from time to time. All capitalized terms used
in this Amendment 3 but not defined below will have the meanings given to them
in the Agreement.
Terms:
The parties agree to the following modifications to the Agreement:
1.
Term. Subject to the terms and conditions in the Agreement, Google will continue
to provide Customer the Services from the Amendment Effective Date through
[***].

2.
Data Protection Law: Under this Amendment, Master Terms Section 3.7 is deleted
in its entirety and replaced with the following:

(1) Section 3.7 Privacy.
(A) General Privacy Requirements.
(1) End User Privacy. Customer will obtain and maintain all required consents
from End Users In connection with the Customer Implementation, in accordance
with applicable data protection law.
(2) No Personally Identifiable Information. Customer will not provide to Google
any End User’s personally identifiable information or device identifiers; Google
will not (i) otherwise obtain or infer any personally identifiable information
or device identifiers from Customer or End Users (or their devices) in
connection with this Agreement, including Service Addendum A, Section 4.3 (Data
Reporting), or (ii) attempt to associate trip origins with trip destinations,
except that for either (i) or (ii), Google may use anonymized, randomized,
temporary (not more than seven days) identifiers (for example, the Google
Location Services identifier) solely to prevent abuse such as spamming and
scraping by the same device and to collect anonymous, aggregate information as
part of Google’s standard practices in compliance with applicable law.
(3) No Personal Data. Neither Party will disclose Personal Data to the other
Party in the provision and use of the Services. If either Party determines that
the Services require the disclosure of Personal Data, the Parties agree to meet
within 30 days of such determination to discuss in good faith measures to comply
with applicable data protection law. Personal Data has the meaning provided in
the General Data Protection Regulation (EU) 2016/679 of the European Parliament
and of the Council of April 27, 2016).
(4) Cookies. As noted in the Service Documentation, certain Services store and
access cookies and other information on End Users’ devices. If Customer uses any
of these cookie-enabled Services in the Customer Implementation, then for End
Users in the European Union, Customer must comply with the EU End User Consent
Policy at http://www.google.com/about/company/user-consent-policy.html.
legala01.jpg [legala01.jpg]











--------------------------------------------------------------------------------





googlea01.jpg [googlea01.jpg]
(B) Geolocation Privacy Requirements.
(1) End User Notification. Customer will ensure that the Customer
Implementation(s) notify End Users in advance of the type(s) of data that
Customer intends to collect from the End Users or the End Users’ devices. If
Customer intends to obtain the End User’s location and use it with any other
data provider’s data, Customer must disclose this fact to the End User.
(2) End User Consent. Customer will ensure that the Customer Implementation(s)
(a) do not obtain or cache any End User’s location in any manner except with the
End User’s prior consent; and (b) will let the End User revoke that consent at
any time.
(3) No Geolocation Data that identifies individual End Users. If the Customer
Implementation(s) provide Google with geolocation data, the Customer Data must
not also include unique device identifiers associated with individual End Users.
(C) European Data Protection Terms. Google and Customer agree to the Google Maps
Controller-
Controller Data Protection Terms at
https://privacy.google.com/businesses/mapscontrollerterms/.” except that Section
9.2(c) of such terms shall not apply.
All other terms and conditions of the Master Terms will remain unchanged and in
full force and effect. To the extent the Master Terms conflict with this
Addendum, this Addendum will govern.
Signed by the parties’ authorized representatives on the dates written below.
 
 
 
 
 
Google LLC:
 
Uber Technologies, Inc.
 
 
 
 
 
By: /s/ Philipp Schindler
 
By: /s/ Jennifer Vescio
 
Print Name: Philipp Schindler
 
Print Name: Jennifer Vescio
 
Title: Authorized Signatory
 
Title: Head of Business Development
 
 
 
 
 
Date: 2019.11.18
 
Date: November 15, 2019

legala01.jpg [legala01.jpg]
 





